Opinion filed May 12, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-21-00127-CR
                                   __________

                             RANDY BYRD, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-19-1270-CR


                     MEMORANDUM OPINION
      Randy Byrd, Appellant, pled guilty to the offense of felony driving while
intoxicated and true to both enhancement allegations. As instructed, the jury found
Appellant guilty and found the enhancement allegations to be true. The jury assessed
punishment at confinement for life, and the trial court sentenced him accordingly.
We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of both
the reporter’s record and the clerk’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a petition for discretionary review with the clerk of the
Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P. 68.      Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


May 12, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2